         Case 1:20-cv-01837-BCM Document 13 Filed 05/27/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   05/27/2020
ANGEL M. CINTRON,
            Plaintiff,
                                                    20-CV-1837 (BCM)
         -against-
                                                    ORDER
COMMISSIONER OF SOCIAL SECURITY,
            Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action is before Magistrate Judge Moses for all purposes. All

motions and applications must be made to Judge Moses and in compliance with this Court's

Individual Practices in Civil Cases and Emergency Individual Practices in Civil Cases, available

on the Court's website at https://nysd.uscourts.gov/hon-barbara-moses.

       Pursuant to the Standing Order in No. 16-MC-00171 dated April 20, 2016 (Standing

Order), defendant shall file the electronic certified transcript of the administrative proceedings

(e-CAR), which shall constitute the defendant's answer, or move against the complaint, no later

than June 15, 2020. A courtesy copy of the e-CAR, marked as such, will be requested by the

Court when practicable in light of the ongoing national health emergency. Upon such

request, the courtesy copy must promptly be delivered to chambers by mail, overnight

courier, or hand delivery.

       If defendant wishes to file a motion for judgment on the pleadings, he shall do so no later

than 60 days after the date on which she files the e-CAR. The motion for judgment on the

pleadings must contain a full recitation of the relevant facts and a full description of the

underlying administrative proceedings. Plaintiff shall, no later than 60 days after defendant's

submission of the motion for judgment on the pleadings, file and serve his response, which must

state any additional or contrary facts deemed necessary to resolve the case. Defendant shall file
         Case 1:20-cv-01837-BCM Document 13 Filed 05/27/20 Page 2 of 5



any reply no later than 21 days after service of plaintiff's response.

       The parties are reminded that, under the Standing Order, memoranda filed in support of

or in opposition to any dispositive motion shall not exceed 25 pages, and reply memoranda shall

not exceed 10 pages. Memoranda exceeding 10 pages must include a table of contents and a

table of authorities, neither of which shall count against the page limit. Any party seeking to

exceed these page limitations must apply to Judge Moses for leave to do so, with copies to all

counsel, no fewer than seven days before the date upon which the memorandum must be filed.

       Plaintiff is reminded that all letters and other communications with the Court from pro se

parties must be submitted to the Pro Se Intake Unit, not directly to chambers. As long as the

Court continues to operate under emergency procedures in connection with the COVID-19

national health emergency, plaintiff may file her responding papers, and any other

documents       properly     submitted      to     this    Court,        by   emailing   them   to

Temporary_Pro_Se_Filing@nysd.uscourts.gov as a PDF attachment. For further information

about filing documents under the Court's emergency procedures, plaintiff should review the

attached document, Instructions: Pro Se Filings, which is also available on the Court's website at

https://nysd.uscourts.gov/forms/instructions-filing-documents-email. The Pro Se Office in Room

105 in the Thurgood Marshall Courthouse, 40 Foley Square, New York, NY 10007 (available

only by telephone, at 212-805-0175) may also be of assistance to pro se litigants in connection

with court procedures.




                                                  2
         Case 1:20-cv-01837-BCM Document 13 Filed 05/27/20 Page 3 of 5



       The Commissioner is directed to promptly serve a copy of this Order on the pro se

plaintiff and to file proof of such service on ECF.

Dated: New York, New York
       May 27, 2020

                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                 3
        Case 1:20-cv-01837-BCM Document 13 Filed 05/27/20 Page 4 of 5

                  United States District Court
                  Southern District of New York
                  Temporary_Pro_Se_Filing@nysd.uscourts.gov.


                INSTRUCTIONS: EMAIL PRO SE FILINGS

How do I email documents to the Clerk’s Office for filing?
    •   SIGN. You must sign your document by either signing the document before
        you scan it or typing “/s/ [Your Name].” The Court will accept typed
        signatures in this format.

    •   CONTACT INFORMATION. The document must include your name,
        address, telephone number and email address (if available).
    •   SUBJECT LINE. For existing cases, the subject line of the email must
        read, “Pro Se Filing – XX-CV-XXXX.” For new cases, the subject line of
        the email must read, “Pro Se Filing – New Case.”
    •   EMAIL the PDF document to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

Can I start a new case by email?
    •   YES. To start a new case, you may email your complaint to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

    •   In addition to emailing your complaint, you must either (1) email an
        application requesting that the fee be waived, available at
        https://nysd.uscourts.gov/node/838, or (2) pay the filing fee of $400. If you
        are paying the filing fee, add to the subject line, “Pro Se Filing – New Case –
        FEE PAID.” Payment must be made within 21 days by certified check or
        money order, made out to Clerk, USDC, SDNY, and mailed to: Cashiers-
        Room 120, 500 Pearl Street, New York, NY 10007. The check must include
        the case number, which you can learn by calling (212) 805-0175.

Can I include any questions or information in my email?
    •   NO. You must only include the attached document(s) for filing. No one will
        read messages in the body of the email and no one will respond to any
        questions.




                   500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                        300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
        Case 1:20-cv-01837-BCM Document 13 Filed 05/27/20 Page 5 of 5
                                                         Instructions: Email Pro Se Filings
                                                                               Page 2 of 2


Will someone respond to my email?
    •   NO. This email address cannot respond to inquiries. The Clerk’s Office will
        download the email attachment. This is a NO-REPLY email address. But
        you may call (212) 805-0175 to confirm that your documents were received.
        Please wait at least one week before calling.

Can I email the assigned judge instead?
    •   NO. Any submission emailed to any other court email address will be
        disregarded by the recipient.

Can the Clerk’s Office assist with scanning?
    •   NO. If you are unable to email your documents, you must submit them by
        mail to the Pro Se Intake Unit.

Can someone email my documents for me?
    •   YES. But please include your email address, if available, in the document.
        The Court will only communicate with the email address listed on the filed
        documents, and only if you have consented to receive court documents by
        email.

Can I receive court documents by email?
    •   YES. Complete and email a signed consent to electronic service form.




                  500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                       300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
